DETAILED ACTION
Status of the Application
	Claims 1-27 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment of claims 22, 26 as submitted in a communication filed on 6/17/2022 is acknowledged.
Applicant’s election with traverse of Group II, claims 1-5, 9-20, 22-27, drawn in part to a metabolically engineered bacterium or yeast that has been genetically modified by introducing a heterologous gene encoding a carbohydrate hydrolase capable of splitting sucrose into fructose and glucose, as submitted in a communication filed on 6/17/2022 is acknowledged. 
Applicant’s traverse is on the grounds that the enzymes encoded by the heterologous genes in Groups I and II are functionally similar because they split a sucrose precursor into fructose and glucose submits.  Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement. While it is agreed that these enzymes catalyze reactions that produce fructose, it is also known in the art that a sucrose phosphorylase and an enzyme that splits sucrose into glucose and fructose (e.g., invertase) are enzymes that belong to different categories as evidenced by the fact that while they use the same substrate, sucrose, their conversions produce different  compounds, namely glucose-1-phosphate or glucose.  As known in the art, a sucrose phosphorylase belongs to EC 2.4.1.7  and invertase belongs to EC 3.2.1.26, thus being recognized as functionally different enzymes. The requirement is deemed proper and therefore is made FINAL.  
 Upon further consideration, it is noted that claims 22-27 were inadvertently omitted from Groups I and II.   Claims 6-8, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/17/2022.  Claims 1-5, 9-20, 22-27 are at issue and will be examined to the extent they encompass the elected invention. 

Specification
The first paragraph of the specification is objected to as not providing the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 10169304.2 filed on 07/12/2010. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/599,921 filed on 10/11/2019, 15/224,047 filed on 07/29/2016, and 13/809,340 filed on 01/09/2013.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2022 and 5/3/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 10/2/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claims 1-5, 14-20, 22-27 are  objected to because it is directed in part to a non-elected invention.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite in the recitation of “wherein said bacterium or yeast has been further genetically modified to promote conversion of glucose-6-phosphate into biomass by genetic disruption of an endogenous gene a phosphoglucomutase, an endogenous gene encoding a glucose-1-phosphate adenylyltransferase or a combination thereof” for the following reasons.  It is unclear as to how the term “a phosphoglucomutase” further limits the endogenous gene.  If the intended limitation is “endogenous gene encoding a phosphoglucomutase”, the claim should be amended accordingly. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-15, 17-18, 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-5, 9-15, 17-18, 22-27 are directed in part to (i) a genus of engineered bacterial or yeast organisms that can produce a genus of carbohydrate specialty products, including a genus of activated saccharides, wherein said engineered bacterial or yeast organisms have been genetically modified by any means to produce said genus of carbohydrate specialty products, including the transformation of said bacterial or yeast organisms with a genus of enzymes having any structure and function to synthesize the carbohydrate specialty products, and (ii) a genus of engineered bacterial or yeast organisms that can produce any carbohydrate specialty product, wherein said organisms endogenously produce enzymes that can synthesize the carbohydrate specialty product.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.   
	The claims require a potentially large genus of (i) unknown modifications that can be made to a bacterial or yeast cell so that it can produce any carbohydrate specialty product, including any activated saccharide, and (ii) unknown genes encoding enzymes having any structure and function, wherein said enzymes can catalyze the synthesis of any carbohydrate specialty product.  Furthermore, the claims require a genus of bacterial and yeast cells that can endogenously produce a genus of enzymes that can synthesize any carbohydrate specialty product.  While the claims encompass the expression of a genus of unknown genes encoding structurally and functionally unrelated enzymes, the specification is silent with regard to the structural features required in any gene that encodes an enzyme that could be used for the synthesis of any carbohydrate specialty product. Furthermore, while the claims encompass the use of bacterial and yeast that endogenously  produce any carbohydrate specialty product, including any activated saccharide, the specification is silent as to which bacterial or yeast species endogenously produce specific carbohydrate specialty products.  The specification fails to provide a structure/function correlation that would allow one of skill in the art to recognize which genes encode proteins that could be used for the synthesis of any carbohydrate specialty product.  
	A sufficient written description of a genus of genes/proteins may be achieved by a recitation of a representative number of genes/proteins defined by their nucleotide/amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature and there is no art-recognized correlation between structure and function which would provide those unknown structural features.  In addition, while one could argue that sequences disclosed in the prior art are representative of the structure of all the members of the genus of genes/proteins required, it is noted that the art teaches several examples of differences in activity even when there is little structural variability.  For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013; cited in the IDS) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in different function, and no additional information correlating structure with the desired activity has been provided, one cannot reasonably conclude that the genes/proteins of the prior art are representative of all the members of the genus of genes/proteins required to produce any carbohydrate specialty product as required by the claims.
	Due to the fact that the specification only discloses a very limited number of enzymes that can be used to make a very limited number of carbohydrate specialty products, and discloses a very limited number of engineered organisms (E. coli and S. cerevisiae) having the recited genetic modifications which are able to produce a very limited number of specialty products, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-5, 9-15, 17-18, 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (I) a metabolically engineered E. coli or  S. cerevisiae cell for the production of fructose-6-phosphate, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding an invertase capable of splitting sucrose into glucose and fructose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and  (c) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase, and (II) a metabolically engineered E. coli or  S. cerevisiae cell for the production of GDP-fucose, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding an invertase capable of splitting sucrose into glucose and fructose, a heterologous gene encoding a mannose-6-phosphate isomerase to catalyze the conversion of fructose-6-P to mannose-6-phosphate, a heterologous gene encoding a phosphomannomutase to catalyze the conversion of mannose-6-phosphate to mannose-1-phosphate, a heterologous gene encoding a mannose-1-phosphate guanylyltransferase to catalyze the conversion of mannose-1-phosphate to GDP mannose, a heterologous gene encoding a GDP mannose dehydratase to catalyze the conversion of GDP mannose to GDP-4-dehydro-6-deoxy-mannose, and a heterologous gene encoding a GDP fucose synthase to catalyze the conversion of  GDP-4-dehydro-6-deoxy-mannose to GDP fucose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and  (c) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase, does not reasonably provide enablement for a genetically modified bacterium or yeast for the production of any carbohydrate specialty product, wherein said bacterium or yeast (a) has been genetically modified by introducing a heterologous gene encoding a carbohydrate hydrolase capable of splitting sucrose into glucose and fructose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and  (c) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors that have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-5, 9-15, 17-18, 22-27 broadly encompass (i) engineered bacterial or yeast organisms that can produce a number of different carbohydrate specialty products, including any activated saccharide, wherein said engineered bacterial or yeast organisms have been genetically modified by any means to produce said carbohydrate specialty products, and (ii) engineered bacterial or yeast organisms that can produce any carbohydrate specialty product, wherein said organisms endogenously produce enzymes that can synthesize the carbohydrate specialty product.  The enablement provided is not commensurate in scope with the claims due to the large number of unknown modifications one could make to any bacterial or yeast cell so that it can produce any carbohydrate specialty product, including any activated saccharide, the large number of unknown genes encoding enzymes that could be used to produce any carbohydrate specialty product, and the lack of information as to which bacterial and yeast species endogenously produce enzymes that can be used to synthesize any carbohydrate specialty product. In the instant case, the specification enables (i) a metabolically engineered E. coli or  S. cerevisiae cell for the production of fructose-6-phosphate, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding an invertase capable of splitting sucrose into glucose and fructose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and  (c) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase, and (ii) a metabolically engineered E. coli or  S. cerevisiae cell for the production of GDP-fucose, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding an invertase capable of splitting sucrose into glucose and fructose, a heterologous gene encoding a mannose-6-phosphate isomerase to catalyze the conversion of fructose-6-P to mannose-6-phosphate, a heterologous gene encoding a phosphomannomutase to catalyze the conversion of mannose-6-phosphate to mannose-1-phosphate, a heterologous gene encoding a mannose-1-phosphate guanylyltransferase to catalyze the conversion of mannose-1-phosphate to GDP mannose, a heterologous gene encoding a GDP mannose dehydratase to catalyze the conversion of GDP mannose to GDP-4-dehydro-6-deoxy-mannose, and a heterologous gene encoding a GDP fucose synthase to catalyze the conversion of  GDP-4-dehydro-6-deoxy-mannose to GDP fucose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and  (c) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase.
	The amount of direction or guidance presented and the existence of working examples.  The  specification discloses E. coli and S. cerevisiae cells genetically modified to produce (a) fructose-6-phosphate, wherein said cells have been genetically modified to express an invertase and a fructokinase, and (b) GDP-fucose wherein the cells have been genetically modified to express an invertase, a fructokinase, a mannose-6-phosphate isomerase, a phosphomannomutase, a mannose-1-phosphate guanylyltransferase, a GDP mannose dehydratase, and a GDP fucose synthase. However, the specification fails to disclose (i) other genetic modifications to produce any carbohydrate specialty product or any activated saccharide, (ii) the structure and/or identity of those genes which would encode enzymes that can be used for the synthesis of any carbohydrate specialty product or any activated saccharide, or (iii) the identity of those bacterial or yeast species that would endogenously produce enzymes capable of producing any carbohydrate specialty product or any activated saccharide. No structure/function correlation has been provided that would allow one of skill in the art to determine those genes that encode enzymes that can be used to synthesize any carbohydrate specialty product, or any activated saccharide. There is no disclosure of those bacterial or yeast cells that endogenously produce enzymes that can be used for the production of a specific carbohydrate specialty product. 
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a protein determines the function of such protein.  Neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any protein (or its gene) having the ability to synthesize any carbohydrate specialty product, or any activated saccharide.  In addition, the art does not provide any teaching or guidance as to which enzymes should be expressed to obtain the desired specialty product, and the structure of said enzymes.  While the argument can be made that the structure/identity of those enzymes and their corresponding genes can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of isolating polypeptides and genes were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an infinite number of proteins/genes and determine which ones have the desired enzymatic activity or encode a protein with the desired enzymatic activity. Similarly, it was not routine in the art to screen by a trial and error process for an infinite number of bacterial or yeast cells and determine those that endogenously produce enzymes that can synthesize any carbohydrate specialty product.  In the absence of (a) a rational and predictable scheme for identifying which proteins and their genes are more likely to have the desired activity, (b) a correlation between structure and activity,  (c) a rational and predictable scheme for identifying those bacterial or yeast species most likely to endogenously produce any carbohydrate specialty product or any activated saccharide, and (d) some knowledge or guidance as to which combinations of genes have to be expressed/disrupted to obtain a particular carbohydrate specialty product or any activated saccharide in any bacterial or yeast cell, one of skill in the art would have to test an essentially infinite number of proteins, nucleic acids, modifications, as well as any number of bacterial and yeast cells to determine which genetic modifications would lead in the desired outcome, which proteins have the desired activity,  and which bacterial or yeast organisms endogenously produce the enzymes that can be used to produce the desired carbohydrate specialty product or activated saccharide.
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to function determination based on structural homology, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-5, 9-20, 22-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,570,430.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 1-4, 9-11, 13-20, 22-27 of the instant application are directed in part to (i) a metabolically engineered E. coli or  S. cerevisiae cell for the production of fructose-6-phosphate, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding an invertase capable of splitting sucrose into glucose and fructose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, (c)  comprises a glucokinase to catalyze the conversion of glucose to glucose-6-phosphate, and  (d) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase, and (ii) a metabolically engineered E. coli or  S. cerevisiae cell for the production of GDP-fucose, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding an invertase capable of splitting sucrose into glucose and fructose, a heterologous gene encoding a mannose-6-phosphate isomerase to catalyze the conversion of fructose-6-P to mannose-6-phosphate, a heterologous gene encoding a phosphomannomutase to catalyze the conversion of mannose-6-phosphate to mannose-1-phosphate, a heterologous gene encoding a mannose-1-phosphate guanylyltransferase to catalyze the conversion of mannose-1-phosphate to GDP mannose, a heterologous gene encoding a GDP mannose dehydratase to catalyze the conversion of GDP mannose to GDP-4-dehydro-6-deoxy-mannose, and a heterologous gene encoding a GDP fucose synthase to catalyze the conversion of  GDP-4-dehydro-6-deoxy-mannose to GDP fucose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and  (c) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase.  Claim 5 of the instant application is directed in part to the metabolically engineered E. coli or  S. cerevisiae cell of (i) as described above with the added requirement of a genetic modification to disrupt an endogenous gene encoding a phosphatase that catalyzes the conversion of fructose-6-phosphate to fructose.  Claim 12 of the instant application is directed in part to the metabolically engineered E. coli or  S. cerevisiae cell of (i) as described above with the added requirement of a genetic modification to disrupt an endogenous gene encoding a phosphoglucomutase and/or a glucose-1-phosphate adenylyltransferase.
	Claims 1-30 of U.S. Patent No. 10,570,430 are directed in part to a metabolically engineered E. coli  or S. cerevisiae for the production of a fucosyllactose, characterized in that said bacterium or yeast: a) has been genetically modified by introducing a heterologous gene encoding an invertase capable of splitting sucrose into glucose and fructose; b) comprises a glucokinase to catalyze conversion of glucose to glucose-6-phosphate; c) comprises a fructokinase to catalyze conversion of fructose to fructose-6-phosphate; d) has been further genetically modified to prevent loss of fructose-6-phosphate via glycolysis due to the genetic disruption of an endogenous gene encoding a phosphofructokinase, a phosphoglucose isomerase, or a combination thereof; and e) comprises enzymes which convert said fructose-6-phosphate into a fucosyllactose, wherein said enzymes are (i) a mannose-6-phosphate isomerase to catalyze conversion of fructose-6-phosphate to mannose-6-phosphate; (ii) a phosphomannomutase to catalyze conversion of mannose-6-phosphate to mannose-1-phosphate; (iii) a mannose-1-phosphate guanylyltransferase to catalyze conversion of mannose-1-phosphate to GDP-mannose; (iv) a GDP mannose dehydratase to catalyze conversion of GDP-mannose to GDP-4-dehydro-6-deoxy-mannose; (v) a GDP fucose synthase to catalyze conversion of GDP-4-dehydro-6-deoxy-mannose to GDP-fucose; and (vi) a fucosyltransferase to catalyze conversion of GDP-fucose to a fucosyllactose. Since the metabolically engineered E. coli  or S. cerevisiae of claims 1-30 of US Patent No. 10,570,430  comprises a fructokinase, it produces fructose-6-phosphate.  Also, since the metabolically engineered E. coli  or S. cerevisiae of claims 1-30 of US Patent No.  10,570,430  comprises a GDP fucose synthase, it produces GDP fucose. The specification of US Patent No. 10,570,430  discloses a metabolically engineered E. coli  or S. cerevisiae  having a disruption of an endogenous gene encoding a phosphatase that catalyzes the conversion of fructose-6-phosphate into fructose as well as a disruptions in endogenous genes encoding a phosphoglucomutase and a glucose-1-phosphate adenylyltransferase as a preferred embodiment of the genus of  metabolically engineered cells that produce fructose-6-phosphate claimed (Example 20).  Therefore, the cells of claims 1-30 of U.S. Patent No. 10,570,430 either anticipate or render obvious the cells of claims 1-5, 9-20, 22-27 of the instant application in view of the preferred embodiments disclosed.

While the examination of the elected claims does not include the subject matter of Invention  I, some of the elected claims are directed to non-elected embodiments that would raise double patenting issues. Claims 1-5, 14-20, 22-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,701,992.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 1-4, 14-20, 22-27 of the instant application are directed in part to  (i) a metabolically engineered E. coli or  S. cerevisiae cell for the production of a carbohydrate specialty product or an activated saccharide, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into glucose-1-phosphate and fructose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and (c)  has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase, and (ii) a metabolically engineered E. coli or  S. cerevisiae cell for the production of GDP-fucose, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into glucose-1-phosphate and fructose, a heterologous gene encoding a mannose-6-phosphate isomerase to catalyze the conversion of fructose-6-P to mannose-6-phosphate, a heterologous gene encoding a phosphomannomutase to catalyze the conversion of mannose-6-phosphate to mannose-1-phosphate, a heterologous gene encoding a mannose-1-phosphate guanylyltransferase to catalyze the conversion of mannose-1-phosphate to GDP mannose, a heterologous gene encoding a GDP mannose dehydratase to catalyze the conversion of GDP mannose to GDP-4-dehydro-6-deoxy-mannose, and a heterologous gene encoding a GDP fucose synthase to catalyze the conversion of  GDP-4-dehydro-6-deoxy-mannose to GDP fucose, (b) comprises a fructokinase to catalyze the conversion of fructose to fructose-6-phosphate, and  (c) has been further genetically modified to disrupt an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase.  Claim 5 of the instant application is directed in part to the metabolically engineered E. coli or  S. cerevisiae cell of (i) as described above with the added requirement of a genetic modification to disrupt an endogenous gene encoding a phosphatase that catalyzes the conversion of fructose-6-phosphate to fructose.  
	Claim 1-28 of U.S. Patent No. 9,701,992 are directed in part to a metabolically engineered E. coli  or S. cerevisiae for the production of a fucosyllactose, characterized in that said E. coli  or S. cerevisiae: a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into glucose-1-phosphate and fructose; b) comprises a fructokinase to catalyze conversion of fructose to fructose-6-phosphate; c) has been further genetically modified to prevent loss of fructose-6-phosphate via glycolysis due to the genetic disruption of an endogenous gene encoding a phosphofructokinase, a phosphoglucose isomerase, or a combination thereof; and d) comprises enzymes which convert said fructose-6-phosphate into a fucosyllactose, wherein said enzymes are (i) a mannose-6-phosphate isomerase to catalyze conversion of fructose-6-phosphate to mannose-6-phosphate; (ii) a phosphomannomutase to catalyze conversion of mannose-6-phosphate to mannose-1-phosphate; (iii) a mannose-1-phosphate guanylyltransferase to catalyze conversion of mannose-1-phosphate to GDP-mannose; (iv) a GDP mannose dehydratase to catalyze conversion of GDP-mannose to GDP-4-dehydro-6-deoxy-mannose; (v) a GDP fucose synthase to catalyze conversion of GDP-4-dehydro-6-deoxy-mannose to GDP-fucose; and (vi) a fucosyltransferase to catalyze conversion of GDP-fucose to a fucosyllactose. Since the metabolically engineered E. coli  or S. cerevisiae of claims 1-28 of US Patent No. 9,701,992 comprises a fructokinase, it produces fructose-6-phosphate.  Also, since the metabolically engineered E. coli  or S. cerevisiae of claims 1-28 of US Patent No.  9,701,992 comprises a GDP fucose synthase, it produces GDP fucose. The specification of US Patent No. 9,701,992 discloses a metabolically engineered E. coli  or S. cerevisiae  having a disruption of an endogenous gene encoding a phosphatase that catalyzes the conversion of fructose-6-phosphate into fructose as a preferred embodiment of the genus of  metabolically engineered cells that produce fructose-6-phosphate claimed. Therefore, the cells of claims 1-28 of U.S. Patent No. 9,701,992 either anticipate or render obvious the cells of claims 1-5, 14-20, 22-27  of the instant application in view of the preferred embodiments disclosed.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 14, 2022